DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 20180081481) in view of Kim et al. (US 20200020754).
Regarding claim 1, Fournier discloses (Figs. 1-51; in particular Figs. 5-8, 12-14, 17, 20-21) an electronic device comprising: a housing at least partially defining an aperture (portion where 104, 154 are located) and an internal volume; a display assembly (102) positioned in the aperture, the display assembly comprising: a display layer (204, 212, and 214) comprising a first portion (portion adjacent to 202), a bend portion (portion adjacent to 154), and a second portion (combination of portion of 204 parallel to first portion and adjacent to 158 and 212, 214) disposed at least partially below the first portion; the bend portion and a plane extending between the first portion and the second portion at least partially defining a bend volume; and a potting material (932) disposed in the bend volume and contacting a surface of the bend portion; and an enclosure (portion where 102, 1102 is located) disposed in the internal volume adjacent to the display assembly, the enclosure having a shape corresponding to a shape of the display assembly.
Fournier does not necessarily disclose a gap defined between the potting material and the bend portion.
Kim discloses (Figs. 1-22; in particular Figs. 11-21) a gap (portion between SM and BA) defined between the potting material (SM) and the bend portion (BA). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to further support the bending region. 
Regarding claim 2, Fournier does not necessarily disclose the potting material comprises a curable polymer. 
Kim discloses (Figs. 1-22; in particular Figs. 11-21) the potting material comprises a curable polymer (section 0105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to further support the bending region.
Regarding claim 3, Fournier does not necessarily disclose the potting material has a modulus of about 150 megapascals to about 300 megapascals. 
Kim discloses (Figs. 1-22; in particular Figs. 11-21) the potting material has a modulus of about 150 megapascals to about 300 megapascals (section 0106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to further support the bending region.
Regarding claim 4, Fournier discloses (Figs. 1-51; in particular Figs. 5-8, 12-14, 17, 20-21) the display assembly comprises a strain-neutralization layer (934); and a portion of the display layer (914) is positioned between the strain-neutralization layer and the potting material (932).
Regarding claim 6, Fournier does not necessarily disclose the potting material comprises an ultraviolet light curable material.
Kim discloses (Figs. 1-22; in particular Figs. 11-21) the potting material comprises an ultraviolet light curable material (section 0105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to further support the bending region.
Regarding claim 8, Fournier discloses (Figs. 1-51; in particular Figs. 5-8, 12-14, 17, 20-21) the potting material (932) conforms to a surface of the bend portion.
Regarding claim 9, Fournier discloses (Figs. 1-51; in particular Figs. 5-8, 12-14, 17, 20-21) the display layer and the potting material define a gap (portion between 918 and 922).
Regarding claim 10, Fournier discloses (Figs. 1-51; in particular Figs. 5-8, 12-14, 17, 20-21) an electronic device comprising: a housing defining an aperture (portion where 104, 154 are located); a display assembly (102) positioned in the aperture, the display assembly comprising: a display layer (204, 212, 214) comprising a first portion (portion adjacent to 202), a bend portion (portion adjacent to 154), and a tail portion (combination of portion of 204 parallel to first portion and adjacent to 158 and 212, 214); and a supportive material (930, 958).
Fournier does not necessarily disclose a display integrated circuit coupled to the tail portion; and a supportive material conforming to a perimeter of the display integrated circuit and disposed on the tail portion.
Kim discloses (Figs. 1-22; in particular Figs. 11-21) a display integrated circuit (D-IC) coupled to the tail portion (portion of FPC adjacent to PF2); and a supportive material (PF2) conforming to a perimeter of the display integrated circuit and disposed on the tail portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to protect the integrated circuits that generate driving signals. 
Regarding claim 12, Fournier discloses (Figs. 1-51; in particular Figs. 5-8, 12-14, 17, 20-21) the display assembly further comprises a stiffener plate (928) positioned in-plane with the display integrated circuit.
Regarding claim 17, Fournier discloses (Figs. 1-51; in particular Figs. 5-8, 12-14, 17, 20-21) a display assembly, comprising: a display layer (204, 212, and 214) comprising an active area (portion adjacent to 202), a tail portion (combination of portion of 204 parallel to first portion and adjacent to 158 and 212, 214), and a bend portion (portion adjacent to 154) connecting the active area and the tail portion, the bend portion defining a first curved surface and a second curved surface opposite the first curved surface; a potting material (932) disposed on the first curved surface; a strain-neutralization layer (934) overlaying at least a portion of the second curved surface; and a display integrated circuit (922) attached to the tail portion.
Fournier does not necessarily disclose a gap defined between the potting material and the bend portion.
Kim discloses (Figs. 1-22; in particular Figs. 11-21) a gap (portion between SM and BA) defined between the potting material (SM) and the first curved surface (portion of FPC in BA). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim to further support the bending region. 
Regarding claim 18, Fournier discloses (Figs. 1-51; in particular Figs. 5-8, 12-14, 17, 20-21) the potting material (932) is adhered to the display layer (914). 
Regarding claim 20, Fournier discloses (Figs. 1-51; in particular Figs. 5-8, 12-14, 17, 20-21) the tail portion (combination of portion of 204 parallel to first portion and adjacent to 158 and 212, 214) is disposed below the active area.
Claims 5, 7, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier and Kim in view of Chen et al. (US 20200271977).
Regarding claim 5, Fournier does not necessarily disclose the strain-neutralization layer comprises an epoxy.
Chen discloses (Fig. 5) the strain-neutralization layer (008) comprises an epoxy (section 0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Chen to provide sufficient buffering force.
Regarding claim 7, Fournier does not necessarily disclose the potting material comprises a moisture curable material.
Chen discloses (Fig. 5) the potting material (007) comprises a moisture curable material (section 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Chen to provide a good buffering effect.
Regarding claim 13, Fournier does not necessarily disclose the stiffener plate has a thickness of about 50 microns to about 90 microns.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Fournier does not necessarily disclose the supportive material comprises a potting compound.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular supportive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, Fournier discloses (Figs. 1-51; in particular Figs. 5-8, 12-14, 17, 20-21) the display assembly further comprises: an internal enclosure.
Fournier does not necessarily disclose a foam positioned between the display integrated circuit and the internal enclosure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular material positioned between the circuit and enclosure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 16, Fournier does not necessarily disclose the foam is positioned between the first portion and the tail portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular material positioned between the first portion and the tail portion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 19, Fournier does not necessarily disclose the display layer comprises polyimide.
Chen discloses (Fig. 5) the display layer comprises polyimide (section 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Chen to provide a bending-resistant material.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871